



COURT OF APPEAL FOR ONTARIO

CITATION:
Fraser v. Logan, 2013
    ONCA 93

DATE: 20130212

DOCKET: C55915

Goudge, Cronk and Armstrong JJ.A.

BETWEEN

Gerald Fraser

Applicant (Appellant)

and

Tracey Logan

Respondent (Respondent)

Gerald Fraser, appearing in person

Cheryl Lean, for the respondent

Dan Goldberg, for the children

Heard: February 7, 2013

On appeal from the order of Justice J.M Johnston of the Superior
    Court of Justice, dated July 11, 2012.

APPEAL BOOK ENDORSEMENT

[1]

In our view, there is no error in the motion judges dismissal of the
    appellants contempt motion. The judge properly dealt with the critical
    incidents specified by the appellant and there were grounds for his dismissal
    of the application.

[2]

Nor do we see any error in the access order. The children are almost 17
    and 14 respectively. Their best interests require that their wishes be given
    very significant weight. Indeed before us the appellant appears to acknowledge
    this.

[3]

His real complaint before us appears to be that the respondent is not
    actively encouraging more access. We agree with the motion judge that it is in
    the best interests of both boys that they continue to have a meaningful relationship
    with their father.  The mother should not impede this and indeed should
    encourage it. But in the end the motion judge was in our view correct, that the
    best interests of the children are best served by the access order he made that
    respects their views.

[4]

Nothing in the fresh evidence persuades us otherwise.

[5]

As to child support, the appellant has demonstrated no error in the
    motion judges disposition. There is no basis for us to interfere with it.

[6]

The appeal must be dismissed. In our view, this is not a case for costs.
    None are ordered.


